Citation Nr: 1003930	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.

2. Entitlement to service connection for bipolar disorder, 
depression, and anxiety.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1979 to September 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the substantive appeal, dated in August 2006, the Veteran 
stated that she desired to appear at a hearing before a 
Veterans Law Judge in Washington, D.C.  At the time she was 
living in Maryland.  Since then the Veteran has moved to 
Phoenix, Arizona.  In December 2009, the Board asked the 
Veteran to clarify her request for a hearing.  In a response 
in January 2010, the Veteran indicated that she wished to 
appear in person at a hearing before a Veterans Law Judge at 
her local RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the Phoenix RO before a Veterans Law 
Judge.






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


